Citation Nr: 0200990	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  99-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for sensorineural 
hearing loss, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1970, with approximately one year and four months of 
prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision which 
denied an increase in a 20 percent rating for service-
connected sensorineural hearing loss.  The Board remanded 
this issue in November 2000 for further development, and the 
case was returned to the Board in January 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected sensorineural hearing 
loss is manifested by an average pure tone decibel loss of 
58.8 percent in the right ear and 75 percent in the left ear.  
Speech recognition ability is 76 percent in the right ear and 
56 percent in the left ear.  

2.  These findings equate to auditory acuity level IV in the 
right ear, and level VIII in the left ear under the old and 
the new criteria.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected sensorineural hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.10, 
4.85 including Diagnostic Code 6100 (as in effect prior to 
and from June 10, 1999) and Diagnostic Code 6102 (in effect 
prior to June 10, 1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45, 620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  There was a prior Board remand to 
clarify medical findings in the record.  No change in the 
outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.  64 Fed. Reg. 25202 (1999).  

Historically, service connection for defective hearing was 
granted in a June 1974 RO decision with a noncompensable 
evaluation.  In an October 1976 RO decision, a separate 10 
percent evaluation for tinnitus was granted and the 
noncompensable rating for defective hearing was continued.  
The evaluation for his service-connected hearing loss was 
increased to 20 percent disabling in an October 1996 RO 
decision.  

An August 1998 VA medical record shows that audiometric 
testing revealed precipitously sloping mild to profound 
sensorineural hearing loss, bilaterally.  Word recognition 
scores were 68 percent in the right and 40 percent in the 
left.  Continuous and annoying tinnitus, worse in the left 
ear, was reported.  It was noted that the veteran's hearing 
aids were working properly.  

In January 1999, the veteran underwent a VA audiological 
examination in connection with his claim for an increased 
evaluation for sensorineural hearing loss.  The examiner 
stated that the results from the examination were considered 
invalid.  It was noted that a review of the data clearly 
showed inconsistencies and poor reliability across test 
findings.  The examiner indicated that the audiological 
evaluation allowed for a series of checks and balances and 
crosschecks across each segment of the evaluation and, in the 
veteran's case, the crosschecks indicated significant 
discrepancies which would invalidate the test results.  It 
was noted that test data obtained across the parameters of 
speech and pure tone audiometry were inconsistent and very 
unreliable.  

Private audiometric testing conducted in September 1999 
reflected pure tone thresholds in one ear of 15, 25, 40, and 
75 decibels at 500, 1000, 2000 and 4000 hertz, respectively.  
Pure tone thresholds in the other ear were 20, 25, 70, and 90 
decibels at the same frequencies.  

VA medical records dated from August 1998 to November 2000 
essentially refer to treatment for psychiatric problems and 
alcohol abuse.  Several records note the veteran's complaints 
of constant tinnitus.  

On VA audiological examination in January 2001, the veteran 
reported having reduced hearing and tinnitus in both ears for 
the past 35 years.  He attributed his hearing loss and 
tinnitus to extensive noise exposure during active service.  
He said that his hearing loss has gotten progressively worse 
over the years.  Audiometric testing revealed pure tone 
thresholds in the right ear of 20, 50, 85, and 80 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  The average 
pure tone threshold for the right ear was 58.8 percent.  Pure 
tone thresholds in the left ear were 20, 75, 105, and 100 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 75 percent.  Speech 
recognition scores were 76 percent in the right ear and 56 
percent in the left ear.  

The most contemporaneous audiometric studies were conducted 
in January 2001 by the VA and correlate to auditory acuity 
numeric designation IV in the right ear, and auditory acuity 
numeric designation VIII in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a 20 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  The assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principii, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that no more than a 20 percent schedular 
rating is warranted.  The fact that the veteran wears hearing 
aids does not affect his rating, as the rating schedule makes 
a proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  


ORDER

An increase in a 20 percent evaluation for service-connected 
sensorineural hearing loss is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

